Name: Commission Regulation (EC) No 2112/2003 of 1 December 2003 correcting Regulation (EC) No 1334/2003 amending the conditions for authorisation of a number of additives in feedingstuffs belonging to the group trace elements (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural activity;  food technology;  health;  marketing
 Date Published: nan

 Avis juridique important|32003R2112Commission Regulation (EC) No 2112/2003 of 1 December 2003 correcting Regulation (EC) No 1334/2003 amending the conditions for authorisation of a number of additives in feedingstuffs belonging to the group trace elements (Text with EEA relevance) Official Journal L 317 , 02/12/2003 P. 0022 - 0023Commission Regulation (EC) No 2112/2003of 1 December 2003correcting Regulation (EC) No 1334/2003 amending the conditions for authorisation of a number of additives in feedingstuffs belonging to the group trace elements(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs(1), as last amended by Council Regulation (EC) No 1756/2002(2) and in particular Articles 3, 9d and 9e thereof,Whereas:(1) The Annex to Commission Regulation (EC) No 1334/2003(3) contains one clerical error which needs to be corrected.(2) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1334/2003 is amended as provided for in the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 December 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 270, 14.12.1970, p. 1.(2) OJ L 265, 3.10.2002, p. 1.(3) OJ L 187, 26.7.2003, p. 11.ANNEXThe list of additives under the heading "E1 Iron-Fe" is replaced by the following:">TABLE>"